Case 1:20-cv-01590-RPK-RLM Document 71 Filed 04/30/20 Page 1 of 5 PageID #: 1126



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 HASSAN CHUNN; NEHEMIAH McBRIDE;
 AYMAN RABADI, by his Next Friend
 MIGDALIZ QUINONES; JUSTIN RODRIGUEZ,
 by his Next Friend JACKLYN ROMANOFF;
 ELODIA LOPEZ; and JAMES HAIR,                             No. 20 Civ. 1590

 individually and on behalf of all others similarly
 situated,

                        Petitioners,

                -against-

 WARDEN DEREK EDGE,

                        Respondent.

                                       NOTICE OF MOTION

        PLEASE TAKE NOTICE that upon the accompanying:

                (a)     Memorandum of Law in Support of Petitioners’ Motion for a Preliminary
                        Injunction, dated April 30, 2020;

                (b)     Declaration of Ayman Rabadi, dated April 29, 2020;

                (c)     Declaration of Elodia Lopez, dated April 28, 2020;

                (d)     Declaration of James Hair, dated April 30, 2020;

                (e)     Declaration of Hassan Chunn, dated April 30, 2020;

                (f)     Facility Evaluation: Report of Metropolitan Detention Center by Dr.
                        Homer Venters dated April 30, 2020;

                (g)     Declaration of Katherine R. Rosenfeld, dated April 30, 2020, with
                        exhibits;

                (h)     Declaration of Katherine R. Rosenfeld re: class counsel, dated April 30,
                        2020;

                (i)     Declaration of Betsy Ginsberg, dated April 30, 2020;


                                                      1
Case 1:20-cv-01590-RPK-RLM Document 71 Filed 04/30/20 Page 2 of 5 PageID #: 1127



               (j)     Declaration of Alex A. Reinert, dated April 30, 2020;

               (k)     Declaration of Yeugenia (Jane) Shvets, dated April 30, 2020; and

               (l)     All pleadings and proceedings relevant to this action,

 Petitioners, by their counsel, will move this Court on May 12, 2020, at 10:00 a.m., at the United

 States Courthouse for the Eastern District of New York, 225 Cadman Plaza East, Brooklyn, NY

 11201, before the Honorable Rachel P. Kovner, United States District Judge, for an Order,

 pursuant to Federal Rule of Civil Procedure 65 preliminarily enjoining Respondent as follows:

               1.      Ordering immediate release of vulnerable persons, with appropriate
                       precautionary public health measures, including Petitioner Rabadi
                       (scheduled to be released on 7/19/2020); Petitioner Elodia Lopez
                       (scheduled to be released on July 28, 2020), Petitioner James Hair
                       (scheduled to be released on August 15, 2026), and all others confined at
                       the Metropolitan Detention Center (“MDC”) who Respondent has
                       identified as medically vulnerable due to underlying health conditions or
                       age (“Vulnerable Persons”)—and therefore at higher risk of developing
                       serious COVID-19 illness;

               2.      Conditionally certifying the class or awarding class-wide relief under the
                       Court’s general equity powers;

               3.      Ordering screening of all detainees for multiple COVID-19 signs and
                       symptoms, even when individual temperatures are within normal limits;

               4.      Ordering screening for all detainees who arrive at the MDC consistent
                       with CDC guidelines, including for those returning from hospital
                       admissions, and those who are transferred from other correctional settings;

               5.      Ordering adoption of a standardized COVID-19 surveillance tool which
                       includes COVID-19 symptoms and signs, including temperature checks, to
                       be administrated twice daily by nursing staff to all incarcerated persons
                       who possess high-risk factors, patients in quarantine, and patients in
                       isolation;

               6.      Ordering all patients who are suspected or confirmed to have COVID-19
                       to receive a standardized clinical evaluation at least daily by nursing staff
                       in a clinical setting and not cell-side;

               7.      Ordering same-day review of every sick-call slip and electronic
                       submission that will (i) trigger immediate (same day or next morning)

                                                     2
Case 1:20-cv-01590-RPK-RLM Document 71 Filed 04/30/20 Page 3 of 5 PageID #: 1128



                   assessment for COVID-19; and (ii) provide data that creates a facility
                   wide symptom tracking dashboard that health care staff will use;

             8.    Ordering the identifying, cohorting and testing of all detainees who
                   possess risk factors for serious illness or death from COVID-19;

             9.    Ordering the quarantine of all high-risk detainees into units with routine
                   checks for COVID-19 signs and symptoms, including temperature;

             10.   Ordering that all quarantine units follow CDC guidelines for management
                   of COVID-19 including the use of appropriate personal protective
                   equipment (“PPE”), cleaning of common surfaces, and exclusion of
                   individuals not suspected to or confirmed to have COVID-19; including
                   twice daily sign and symptom surveillance, including temperature;

             11.   Ordering testing of patients who possess more than one sign and/or
                   symptom of COVID-19;

             12.   Ordering testing of staff who possess (i) risk factors for serious illness or
                   death from COVID-19; or (ii) more than one sign and/or symptom of
                   COVID-19;

             13.   Ordering that all staff wear PPE, including masks, when interacting with
                   any person or when touching surfaces in cells or common areas;

             14.   Ordering that sufficient disinfecting supplies are provided, free of charge,
                   so incarcerated people can clean high-touch areas or items (including, but
                   not limited to, phones and computers) between each use;

             15.   Ordering the repair of emergency call-buttons in cells in which those do
                   not work; in the interim, conduct frequent medical rounds in those units
                   where there are malfunctioning call buttons;

             16.   Ordering training for all staff and orderlies on the importance of reporting
                   health-related problems among detainees to medical staff;

             17.   Ordering rotation of Spanish-speaking health staff, so that access to
                   medical staff is maximized;

             18.   Ordering that each incarcerated person receives, free of charge, adequate
                   personal hygiene supplies for hand washing, disinfectant products
                   effective against the virus that causes COVID-19 for daily cleanings; and
                   access to daily showers and daily access to clean laundry;




                                                 3
Case 1:20-cv-01590-RPK-RLM Document 71 Filed 04/30/20 Page 4 of 5 PageID #: 1129



                19.     Ordering adequate spacing of six feet or more between people
                        incarcerated, to the maximum extent possible at the MDC’s current
                        population level, so that social distancing can be accomplished;

                20.     Ordering appropriate facility staff to orient other staff and detained people
                        on proper use of masks and gloves and other PPE and detained people to
                        be provided with adequate access to masks and gloves at no cost to them
                        and the facility to provide replacements when those masks become
                        damaged;

                21.     Ordering weekly COVID-19 information sessions for detainees and
                        correctional staff by a member of the MDC health team, that include the
                        status of the outbreak, efforts to mitigate the spread of COVID-19,
                        opportunities for questions, and distribution of written materials; and

                22.     Appointing a Special Master or Court-appointed expert to oversee
                        implementation of the Court’s ameliorative injunctive relief, to make
                        recommendations to the Court regarding the release of members of the
                        Medically Vulnerable Subclass who the Court has not already ordered
                        released, and to make additional recommendations for ameliorative action
                        at the MDC.

        PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s schedule, opposition

 papers, if any, shall be served no later than May 7, 2020, and Petitioners’ reply papers, if any,

 shall be served no later than May 11, 2020.




                                                      4
Case 1:20-cv-01590-RPK-RLM Document 71 Filed 04/30/20 Page 5 of 5 PageID #: 1130



 Dated: New York, New York
        April 30, 2020
                                        EMERY CELLI BRINCKERHOFF
                                        & ABADY LLP

                                        By:    /s/ Katherine Rosenfeld
                                               Katherine Rosenfeld
                                               O. Andrew F. Wilson
                                               Samuel Shapiro
                                               Scout Katovich
                                               600 Fifth Avenue, 10th Floor
                                               New York, NY 10020
                                               (212) 763-5000

                                        CARDOZO CIVIL RIGHTS CLINIC
                                        Betsy Ginsberg
                                        Cardozo Civil Rights Clinic
                                        Benjamin N. Cardozo School of Law
                                        55 Fifth Avenue, 11th Floor
                                        New York, NY 1003
                                        (212) 790-0871

                                        ALEXANDER A. REINERT, ESQ.
                                        55 Fifth Avenue, Room 1005
                                        New York, NY 1003
                                        (212) 790-0403

                                        DEBEVOISE & PLIMPTON LLP
                                        Yeugenia (Jane) Shvets
                                        919 Third Avenue
                                        New York, NY 10022
                                        (212) 909-6000

                                        Attorneys for Petitioners and
                                        Putative Class




                                          5
